DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 3, 6, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022. Claims 1, 2, 4, 5, 7, and 9 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities: The claim preamble recites “The therapeutic pad with breast receiving inserts” instead of -- The therapeutic pad with breast receiving cavities--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savich (US 20100325798 A1), herein referred to as Savich.
Regarding claim 1, Savich discloses a therapeutic pad with breast receiving cavities comprising: a platform (platform 52); a cavity (guide passageway 66 and airbag housing 76); an adjustment element (airbag assembly 74); the cavity traversing into the platform; and the adjustment element being positioned within the cavity (see FIGS. 9, 9A, 9B).
Regarding claim 2, Savich discloses the adjustment element comprising a bladder (airbag 78), an air pump (bellows 88), an air hose (airline 90), and an air release (vent line assembly 98); the bladder being positioned within the cavity (see FIGS. 9, 9A, 9B); the air pump and the air release being operatively connected to the hose; and the hose being in fluid communication between the air pump and the bladder (bellows 88 connects to airbag 78 via airline 90).
Regarding claim 9, Savich discloses a plurality of fasteners (locking pins 75); the platform comprising a mounting surface (leg assemblies 70 are disposed beneath platform 52); and the plurality of fasteners being distributed about the mounting surface (locking pins 75 are disposed on along the leg assemblies 70). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Savich, in view of Riach (US 20060031993 A1), herein referred to as Riach.
Regarding claim 4, Savich does not explicitly disclose the platform further comprising a divider; the cavity comprising a first cavity and a second cavity; and the divider being centrally positioned on the platform between the first cavity and the second cavity. Riach, however, discloses a breast comfort padding system comprising an upper surface 114, at least two compressible inserts 120, fitting into a pair of recesses 116, where said inserts 120 are separated by a compressible mid-section 118 and separated from the end of the padding system by end edge 115 and further positioned therebetween along a center axis of the padding system for the purpose of supporting the sternum of a client while resting on the padding system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support platform of Savich to have a mid-section separating recesses as taught by Riach for the purpose of supporting the sternum of person laying prone on the platform.
Regarding claim 5, Savich (in view of Riach) teaches a divider channel (Riach, mid-section 118); the divider channel traversing through the divider between the first cavity and the second cavity (Riach, see FIG. 4, mid-section 118 extends through and defines recesses 116); and a bladder of the adjustment element being positioned within the divider channel. Examiner notes that the bladder disclosed by Savich is disposed within the recess defined by guide passageway 66 and Riach is relied on to teach a support comprising a mid-section 118 to provide support to the sternum of a client. It therefore flows naturally Savich as modified by Riach teaches the limitations of the claim having an airbag 78 disposed within a mid-section 118.
Regarding claim 7, Savich (in view of Riach) does not explicitly teach the bladder comprising a first portion and a second portion; the first portion being positioned within the first cavity; and the second portion being positioned within the second cavity. However, since Savich discloses airbag 78 is inflatable taking the form of the recess when inflated as seen in FIGS. 9, 9A, and 9B, and Riach is relied on to teach a mid-section 118 that defines two recesses, it therefore flows naturally that the airbag 78 disclosed by Savich would fill the space in the recesses defined by a mid-section 118 as taught by Riach therefore teaching the limitations of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses therapeutic pads relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Savich and Riach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/11/2022